The appellants are doctors who allegedly treated the plaintiff in a city hospital for personal injuries sustained in an accident. They claim liens on a sum to be paid to the plaintiff in settlement of an action by him to recover damages for personal injuries. The appeal is from an order, entered in the aforesaid action, on plaintiff’s motion, declaring the alleged liens to be null and void. Order reversed, without costs, and motion denied, without costs. The appellants were not parties to the action. Special Term, therefore, could not, on motion in that action, determine the invalidity of the alleged liens, even though on the papers it would seem appellants have no liens. (Cf. Finkel V. Kushner, 183 Mise. 64, affd. 268 App. Div. 912, and Matter of Braverman, 242 App. Div. 634.) The jurisdictional objection was not waived. (Matter of Braverman, supra; Odiens v. Odiens, 265 App. Div. 641; Poorman v. Carlton, 122 Kan. 762.) Nolan, P. J., Wenzel, MacCrate, Schmidt and Murphy, JJ., concur. [205 Misc. 196.]